DETAILED ACTION

Status of Claims
This action is in reply to amendments and arguments filed on January 6, 2022. Claim 1, 8, and 14 have been amended. Claims 1,3-8,10-14 and 16-20 are currently pending and have been examined.

Response to Arguments
Claim objections: Claim objections of claims 1, 8, and 14 are withdrawn.
103: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered and are not persuasive.
Applicant’s substantive amendments render the Applicant’s arguments moot. Applicant essentially argues that the amended claims overcome the cited references in the non-final rejection. The substantive amendments necessitate an updated search and consideration.
Due to the substantive amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that address claims 1, 3-8, 10-14, and 16-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160180264 A1 (Beck) in view of US 20020042786 A1 (Scarborough) in further view of Alpaydin, Introduction to Machine Learning, 2nd ed., Cambridge, the MIT Press (2010) (Alpaydin).

As per claims 1, 8, and 14, Beck teaches,
aggregating, by one or more processors (¶ [0023]), sample data regarding a plurality of factors associated with work scheduling, employee compensation, and employee tenure (¶ [0026] “shift changes … pay changes … employment length”) wherein the sample data (¶ [0026] “employee transaction data”) is specific to employers that use dynamic scheduling (¶ [0026] “shift changes”) defined by frequency of change in work hours for employees (¶ [0026] “shift changes”),
performing, by the one or more processors, iterative analysis based on machine learning (¶ [0025]) with a training data split from the sample data (¶ [0026] “a first set of employee feature vectors”) to construct a predictive model (¶ [0026] “model”), wherein the iterative analysis is performed with predictive algorithms (¶ [0026),
determining, by one or more processors, with a predictive model for each individual of a plurality of individuals, a predicted employee tenure for each individual (¶ [0026] “retention risk”) based on work hour scheduling and total compensation (¶ [0026] “pay changes, shift changes”) wherein the total compensation comprises employee benefit expressed in monetary equivalents (¶ [0030] “a normalized currency value … associated with an employee salary”),
converting, by one or more processors, the predicted employee tenures into percentages to form an index of employee tenure for each of a selected group of employers (FIG. 15, ¶ [0047] “retention risk (e.g. the percentage change of leaving …”) based on the predicted employee tenures (¶ [0026] “retention risk” relative to an observed employee tenure (¶ [0026] “employment length”) for employers with similar work scheduling and total compensation practices (¶ [0047] “high-risk high-performers”, FIG. 3B, item 362, ¶ [0032] “user grouping”).
rank ordering, by one or more processors, the plurality of selected employers according to the index of employee tenure for each employer (¶ [0026] “sorts”) wherein the rank ordering (¶ [0026] “bucketing”) reflects the effect of different balances of dynamic scheduling and compensation on employee tenure (¶ [0026] “pay changes, shift changes”),
updating, by one or more processors, the rank ordering of the plurality of selected employer with the updated predictive model (FIG. 4, ¶ [0033] “new job information”, ¶ [0039] “sorted by time”).

Beck does not explicitly teach, however, Scarborough teaches,
at least one of: modifying incomplete data, removing incomplete data, converting, text-based data into numerical values, and converting numerical values into a category by one or more processors (¶ [0126] “Such a pre-filtering process facilitates the modeling process by removing inputs which are (e.g., for the most part) superfluous and would therefore constitute input noise to the model”),
comparing, by one or more processors, the rank ordering of employee tenure for the plurality of selected employers to observed employee tenure (¶ [0212], ¶ [0240]) for said employers over a specified time period (¶ [0144]),
aggregating, by one or more processors, updated sample data over the specified time period (¶ [0208]),
updating, by one or more processors, the predictive model using machine learning incorporating the updated sample data for the specified time period (¶ [0208]),
re-converting, by one or more processors, the predicted employee tenure for each individual into the index of employee tenure for the selected group of employers (¶ [0212], [0240]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare predicted values/metrics to observed values/metrics of Scarborough in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of employee management and because evaluating an effectiveness of a predicted employment tenure by comparing against the actual employment tenure improves employee retention/tenure model testing by evaluating metrics forecasted by the model with actual data.

Alpaydin teaches,
testing the accuracy of the predictive model with a test data split from the sample data (pp. 37-40, p. 40 “We simulate this by dividing the training set we have into two parts. We use one part for training (i.e., to fit a hypothesis), and the remaining validation set part is called the validation set and is used to test the generalization ability”),
in response to an error rate above a predetermined threshold between the training and test data that is determined after the testing (pp. 80-84, p. 80 “The error on the validation set decreases up to a certain level of complexity, then stops decreasing or does not decrease further significantly”),
changing, by one or more processor, one or more hyper-parameters of the predictive model (p. 83 “That is, we look for Wi that both decrease error and are also as close as possible to 0 … That is, having such a prior is equivalent to forcing parameters to be close to 0”),
randomizing, by one or more processors, the training data and the test data (p. 40 “the training data we use is a random sample, that is, for the same application, if we collect data once more, we will get a slightly different dataset, the fitted h will be slightly different and will have a slightly different validation error. Or if we have a fixed set which we divide for training, validation, and test, we will have different errors depending on how we do the division”),
repeating, by one or more processors, the iterative analysis based on the machine learning with the training data to construct the predictive model (p. 40 “if we collect data once more, we will get a slightly different dataset, the fitted h will be slightly different and will have a slightly different validation error”),
re-testing, by one or more processor, the accuracy of the predictive model (p. 40 “if we collect data once more, we will get a slightly different dataset, the fitted h will be slightly different and will have a slightly different validation error”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fine tune a training algorithm of Alpaydin in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because configuring the training algorithm based on validation errors improves the predictive model based on error metrics that enhance accuracy of output based on the multitude of techniques used to generate the model.

Beck also teaches a computer system (see Beck, FIG. 1, item 106, ¶ [0028]), a persistent computer-readable storage media having program instructions stored thereon to perform the steps of (see Beck, ¶ [0023]).

As per claims 3 and 16, combination of Beck, Scarborough, and Alpaydin teach all the limitations of claims 1 and 14. Beck also teaches,
wherein the sample data used to construct the predictive model comprises data from categories of data including (¶ [0026]),
salary (¶ [0026] “pay changes”
frequency of change in scheduled work hours of employees (¶ [0026] “shift changes”),
employee tenure (¶ [0022] “employment length”).

As per claims 4 and 17, combination of Beck, Scarborough, and Alpaydin teach all the limitations of claims 1 and 14. Beck also teaches,
wherein the plurality of selected employers are selected according to industry/sector (¶ [0026] “company division”, ¶ [0029] “employee division”).

As per claim 13, combination of Beck, Scarborough, and Alpaydin teach all the limitations of claim 8. 
Beck does not explicitly teach, however, Alpaydin also teaches,
wherein the machine learning uses reinforcement learning to construct the predictive model (p. 447).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fine tune a training algorithm of Alpaydin in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because configuring the training algorithm based on validation errors improves the predictive model based on error metrics that enhance accuracy of output based on the multitude of techniques used to generate the model.

As per claim 20, combination of Beck, Scarborough, and Alpaydin teach all the limitations of claim 14. 
Beck does not explicitly teach, however, Alpaydin also teaches,
wherein the reinforcement learning is a Q-learning algorithm (p. 471 “Q-learning”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fine tune a training algorithm of Alpaydin in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because configuring the training algorithm based on validation errors improves the predictive model based on error metrics that enhance accuracy of output based on the multitude of techniques used to generate the model.

Claims 5-7, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Scarborough in view of Alpaydin in further view of US 20110270779 A1 (Showalter).

As per claims 5 and 10, combination of Beck, Scarborough, and Alpaydin teach all the limitations of claims 1 and 8. 
Beck does not explicitly teach, however, Showalter teaches,
wherein the one or more processors comprise aggregated graphical processor units (GPU) (¶ [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize GPU of Showalter in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because utilizing GPU to generate the predictive model improves the predictive model by broadening available techniques used to generate the model that enhances accuracy of output based on the multitude of techniques used to generate the model.

As per claims 6, 11, 18, combination of Beck, Scarborough, and Alpaydin teach all the limitations of claims 1, 8, and 14.
Beck does not explicitly teach, however, Showalter teaches,
wherein the supervised learning comprises at least one of regression analysis, decisions trees, k-nearest neighbors, neural networks, and support vector machines (¶ [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize unsupervised learning of Showalter in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because utilizing unsupervised learning to generate the predictive model improves the predictive model by broadening available techniques used to generate the model that enhances accuracy of output based on the multitude of techniques used to generate the model.

As per claims 7, 12, and 19, combination of Beck, Scarborough, and Alpaydin teach all the limitations of claims 1, 8, and 14.
Beck does not explicitly teach, however, Showalter teaches,
wherein the unsupervised learning comprises at least one of k-means clustering (k-NN), association analysis, and descending clustering (¶ [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize unsupervised learning of in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because utilizing unsupervised learning to generate the predictive model improves the predictive model by broadening available techniques used to generate the model that enhances accuracy of output based on the multitude of techniques used to generate the model.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692